DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previous elections of cannabinoid presence, phytoestrogen absence, less than 5% cellulose, insomnia, and pinene terpene species are noted.

Status of the Claims
Claim 5 has been canceled.  Claims 1, 4, and 20 remain withdrawn.  Claims 2, 3, and 6-19 are pending and under examination.

Withdrawn Rejections and Response to Arguments
	All rejections of claim 5 are withdrawn in view of Applicant’s cancelation of this claim.
	Regarding the previously issued rejections of claims 2, 3, and 5-19 under 35 U.S.C. 112(b), Applicant argues that claim 2 has been amended to specify conditions and/or symptoms thereof.  Applicant asserts that diagnosis of any of these conditions constitutes a routine practice by a physician and may be made according to any standard diagnostic method known in the art of medicine.  In reply, Applicant’s argument has been fully considered but is not persuasive since “menstrual cycle disorders”, “perimenopause”, “hormonal imbalance” and additional “disorders” recited are not defined to be identified by any particular objective parameter which would have been consistent from one artisan to the next.  Moreover, what constitutes a “menstrual cycle disorder” or any of the other conditions named?  Does fatigue or inflammation meet the claim?  Are numerical hormone levels and conditions implicated?  What constitutes a “need thereof”?  And how does one ascertain therapeutic efficacy?  Would reduction in fatigue or elimination of a condition such as fatigue be necessary?  The rejections have been modified to address the new claim language as detailed herein.  It remains the examiner’s position that the claim does not indicate what is included and/or excluded by the language beyond the performance of the method steps.
	Regarding the previously issued rejections of claims 2, 3, and 6-19 under 35 U.S.C. 103, these rejections are withdrawn in view of the claim amendments filed 9/8/2022.  New grounds of rejection necessitated by amendment are presented below, and the relevance of the previously cited reference is maintained as newly applied below.
	Applicant argues that Donsky does not teach the particular method in which a population which is women is treated for the specific conditions claimed.  In reply, new grounds of rejection necessitated by amendment are presented below.  It is noted that the conditions claimed are recited in the preamble of the claim and not in such a way to further limit the stepwise method steps claimed, however, in the interest of compact prosecution, a secondary reference providing rationale for treating a female population in particular is provided to more thoroughly address the claimed subject matter.

Modified Rejections As Necessitated by Amendments of 9/8/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “A method of treating conditions and/or symptoms thereof in a woman, wherein the condition is selected from the group consisting of perimenopause, menopause, female urogenital or reproduction system infections and/or disorders, menstrual cycle disorders, hormonal deficiency, and/ or hormonal imbalance”.  It is unclear what metric is used to identify objectively from one artisan to another what constitutes one of these conditions and subsequently what treatment would be considered “in need thereof”.  For instance, what metric would be used to identify a condition such as “hormonal imbalance” or “perimenopause” or “menstrual cycle disorders” so as to identify a woman in need thereof a therapeutically effective amount and, moreover, what would constitute a therapeutically effective amount?  Resolution of a condition such as fatigue or just reduced fatigue, for instance?   Absent clarification, the claims are interpreted to be met when the stepwise method of administering the elected composition components is taught in the prior art.  Claims depending from claim 2 are also rejected.

New Grounds of Rejection Necessitated by Amendments of 9/8/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/068052 A2 (hereafter “Donsky” et al., previously cited) in view of US 2016/0271102 A1 (hereafter, “Epstein”, newly cited).
	The instant claims are drawn to a method comprising administering to a woman in need thereof a therapeutically effective amount of a composition comprising (i) a primary terpene, (ii) at least 5% by weight of a non-cannabinoid, non-terpene carrier; (iii) at least one cannabinoid and optionally at least one phytoestrogen, as further specified in the claims.  Applicant has elected pinene terpene, at least one cannabinoid, and no inclusion of the optional phytoestrogen.  As to claim interpretation, please see rejections above under 35 U.S.C. 112. Components recited as optional are considered optional and not addressed as alternative embodiments herein.
	Regarding claim 2, Donsky teaches administration of a formulation comprising a cannabinoid (see [0013], [0014], [0016] in particular), a primary terpene (see [0011]), and a carrier comprising cellulose (see [0011], [0014]).  Donsky specifies THC cannabinoid tetrahydrocannabinol and/or tetrahydrocannabinolic acid (THCa) in total concentration of at least 5% by weight and primary terpene to be present in an amount of at least 40% of the total terpene content.  The composition comprises about 0.1 to about 2% by weight cellulose, a terpene such as pinene in an amount of about 50% by weight, and one or more cannabinoids in an amount of 10 to 80% by weight, wherein the cannabinoid is tetrahydrocannabinol (see [0011], [0013]-[0015], and [0028] in particular), ranges overlapping with those recited in claim 2.
	Because Donsky does not teach a single embodiment including the aforementioned components, this rejection is made using obviousness rationale.  Also, on account of the overlapping ranges, this rejection is made using obviousness rationale.  One would have been motivated to perform routine optimization procedures with regard to the pinene and cannabinoid and carrier components addressed above in order to achieve the desired efficacy and minimized undesired side effects as is routine in the art.  One would have been motivated to do so starting with the ranges taught by Donsky.
	Donsky does not teach the particular method of treating conditions and/or symptoms in a woman in particular, wherein the condition is selected from those recited in the preamble of claim 2.  It is noted that Donsky teaches dosage forms including topical formulations including ointments, creams, lotions, gels, and similar (see [0068]).  Donsky generally teaches that specific therapeutically effective dosages may be adjusted depending on the sex and diet of the patient and the type and degree and response to be achieved for instance (see [0069]).
	Further regarding claims 2 and 3, Epstein cures this deficiency.  Epstein teaches treatments for female sexual disorders pertaining to estrogen hormone regulation (see abstract, in particular; see also [0016]; [0048]). The formulations may comprise active ingredients including certain herb extracts or essential oils including cannabis flower and others such as basil oregano, etc. (see [0139])(limitation of claim 3).  Acceptable carriers include cellulose-based substances (see [0162]).  Epstein teaches the particular method of treatment of a female sexual disorder by therapeutically effective administration of formulations comprising EGCG which is considered an additional at least one herbal extract (see [0153]-[0154])(limitation of claim 3).  The formulations may be administered topical as a lotion for instance (see [0168]) and/or as liposomes (se [0068]).
	Both Donsky and Epstein are directed to methods of treatment by administration of formulations which may comprise herbal extracts or catechins for instance, cannabis components, in a cellulosic carrier for instance.  It would have been prima facie obvious to one of ordinary skill in the art to combine EGCG/catechin and cannabinoids in a cellulosic carrier in order to achieve the combined functionality of these components in a single product such as a single ointment, lotion, or liposome product for topical application, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known advantages of each component, in this case the cannabinoid and terpene advantages taught by Donsky, detailed above, and the EGCG/catechin efficacy advantages taught by Epstein in particular to a female population in need thereof as Epstein teaches.	
	Regarding claim 6, Donsky teaches the stepwise method of administering a composition the same or substantially the same as encompassed by the instant claims, so Donsky’s product is considered to meet the treatment of a condition as encompassed and/or elected in the instant claims since a product and its effects are inseparable.
	Regarding claim 7, Donsky teaches the formulations may comprise excipients (see [0059]).
	Regarding claim 8, Donsky teaches pinene as addressed above in regard to claim 2.
	Regarding claim 9 and the pharmacokinetic effects described therein, Donsky is considered to meet the claim since a product and its properties are inseparable and since the functional effects instantly claimed are inseparable from the method of treatment using the composition the components of which are addressed above in regard to claim 2.
	Regarding claims 10-15, the limitations have been addressed above in regard to claim 2.  Additional optional components are not addressed here since they are only optional.  As to the efficacy in treating the named conditions, it is the examiner’s position that the administration of the composition according to the method as claimed would have resulted in addressing the symptoms or conditions as claimed since a product and its effects upon administration are inseparable.
	Regarding claim 16, Donsky teaches combination dosage forms may be used (see [0058]) and further specifies that multiple dosage forms may be used (see [0059]).  Multiple dosage forms of the same product addressed above would meet at least component “a” alternative as in claim 16.
	Regarding claim 17, Donsky teaches oral formulations including liquid dosage forms including syrups and elixirs which appear to be useful for the intended use of sublingual as instantly elected (see [0059]).  Donsky further specifies granules for sublingual films in particular (see [0063]).
	Regarding claim 18, it is the examiner’s position that administration according to the method of administering the composition the components of which are addressed above would have met treatment of the symptoms or conditions claimed and particularly insomnia as instantly elected since a product and its properties and similarly a method and its effects are inseparable.
	Regarding claim 19, pinene has been addressed above in regard to claim 2.	

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617